UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Address of principal executive offices) (Zip code) Edson L. Bridges III 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:December 31, 2014 Item 1. Reports to Stockholders. Fifty-Second Annual Shareholder Report 8401 West Dodge Road - 256 Durham Plaza - Omaha, Nebraska 68114 voice: (402) 397-4700fax: (402) 397-8617www.bridgesfund.com This page has been intentionally left blank. Contents of Report Page 1 Shareholder Letter Exhibit 1 Portfolio Transactions During the Pages 4 – 5 Period from July 1, 2014 through December 31, 2014 Exhibit 2 Selected Historical Financial Information Pages 6 – 7 Pages 8 – 9 Expense Example Page 10 Allocation of Portfolio Holdings Pages 11 – 26 Financial Statements and Report of Independent Registered Public Accounting Firm Page 27 Privacy Policy Pages 28 – 29 Additional Disclosures MD&A 1 – 11 Management Discussion and Analysis IMPORTANT NOTICES Must be preceded or accompanied by a Prospectus. Opinions expressed herein are those of Edson L. Bridges III and are subject to change. They are not guarantees and should not be considered investment advice. The S&P 500 Index is a broadly based unmanaged composite of 500 stocks which is widely recognized as representative of price changes for the U.S. equity market in general. The Russell 1000 Growth Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with higher price-to-book ratios and higher forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization. You cannot invest directly in a specific index. Earnings growth for a Fund holding does not guarantee a corresponding increase in market value of the holding or the Fund. Mutual fund investing involves risk. Principal loss is possible. Small and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities.The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Free Cash Flow represents the cash that a company is able to generate after laying out the money required to maintain or expand its asset base. Price-to-Earnings (P/E) is a valuation ratio of a company’s current shares price compared to it’s per share earnings. Earnings Per Share (EPS) A company’s profit divided by its number of common outstanding shares. Earnings Growth is the annual rate of growth of earnings from investments. The Bridges Investment Fund is distributed by Quasar Distributors, LLC. January 29, 2015 Dear Shareholder: Fourth Quarter and 2014 Review Bridges Investment Fund had a total return of 9.37% for the one year period ending December 31, 2014.By comparison, the S&P 500 Index had a total return of 13.69%, while the Russell 1000 Growth Index finished up 13.05% for the year.The Fund had total returns of 18.42%, 13.25%, and 6.24% for the 3, 5, and 10 year periods ending December 31, 2014, compared to total returns of 20.41%, 15.45%, and 7.67% for the S&P 500 Index, and 20.26%,15.81%, and 8.49% for the Russell 1000 Growth Index over the same periods of time.Three, five, and ten year periods are annualized.The Fund’s gross expense ratio is 0.87% per the most recent prospectus. Stocks showed solid gains in the fourth quarter of 2014, as the S&P 500 had a total return of 4.93%.The Fund had a total return of 3.10% during the fourth quarter of 2014.The S&P 500 ended the year at 2058.90, down slightly from its all-time closing high of 2090.57, which was set on December 29, 2014. Performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance stated above. Performance data current to the most recent month end may be obtained by calling 866-934-4700. Outlook for 2015 We believe that the risks for equity investors at the outset of 2015 are higher than they have been at any time since year-end 2008.Risks include:1) stock prices, as measured by the S&P 500 Index, have risen 128% since year-end 2008, with very few corrections along the way; 2) valuations for stocks have expanded coincident with the strong rise in stock prices; 3) continued strength in the U.S. dollar relative to other major currencies could negatively impact the earnings of U.S. companies that do substantial business outside of the U.S.; 4) global economic conditions remain soft; and 5) the substantial decline in many commodity prices raises uncertainty and may serve to curtail investor appetite for risk. Notwithstanding the foregoing risks, we remain constructive on the long-term outlook for stocks. Our constructive long-term outlook for U.S. equites is predicated on two main tenets.First, we believe that corporate earnings can continue to grow over the long run at or near rates experienced in recent years, and 2) we believe valuation levels for U.S. equities remain reasonable given our outlook for earnings. We believe fair value for the S&P 500 for 2015 is in a range of 2200-2250, based on a P/E of roughly 17x estimated 2015 earnings of $128-133 per share. Our fair value estimate for 2016 is 2300-2400, based on 17x estimated 2016 earnings per share of $135-142. Shareholder Letter January 29, 2015 We continue to favor equities that have strong business franchises and an ability to grow revenues, cash flows, earnings, dividends, and underlying business value at solid rates despite a continued sluggish and highly competitive global economic environment. We believe that companies that are able to achieve solid growth in business value should be able to generate total returns for their shareholders that are commensurate with business value growth. Our Portfolio The Fund’s portfolio continues to be comprised primarily of companies with strong balance sheets, historically high levels of profitability, and a demonstrated ability to grow business value over the long run despite periodically challenging economic conditions. The following table summarizes the changes we made in the Fund in 2014: BRIDGES INVESTMENT FUND CHANGES FOR 2014 NEW BUYS: ADDS: TRIMS: ELIMINATED: American Express Altria Apple Accenture Continental Resources Amazon.com Capital One Allergan Fedex Biogen Financial Apache Gilead Sciences Blackrock Roper Cognizant Johnson & Johnson Celgene Union Pacific Tech Solutions Las Vegas Sands Chicago Bridge & Iron Continental Perrigo Comcast Corp Resources Valeant Davita EMC Pharmaceuticals Disney Las Vegas Sands eBay Valeant Ecolab Pharmaceuticals Express Scripts Valmont JP Morgan Chase Waters McDonalds Philip Morris Int’l Priceline Schlumberger Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments in this report. The companies that added the most value to the Fund’s return in 2014 included Actavis, Apple, Berkshire-Hathaway, Celgene, DirecTV, Disney, Express Scripts, Union Pacific, and Wells Fargo. The companies that were the largest drag on performance in 2014 included Amazon, Chicago Bridge & Iron, Continental Resources, Eaton, Google, Las Vegas Sands, and Priceline. We believe the Fund’s holdings are attractively valued looking out over the next several years.At present, the Fund’s portfolio trades at 18.4x estimated 2015 earnings and 15.9x estimated 2016 earnings, and have projected long term annual earnings growth of 12-13%.This compares favorably with the 16.2x 2015 P/E, 15.0x 2016 P/E, and 6-7% long term annual earnings growth projected for the S&P 500. We believe that the Fund’s companies should be well-positioned to grow shareholder value at attractive rates in the future.Our companies have strong balance -2- Shareholder Letter January 29, 2015 sheets and business models that we believe should allow them to grow revenues, earnings, and free cash flow at attractive rates over the long run. The Fund’s investment process continues to be characterized by a few key tenets: 1.A focus on high quality companies with good prospects for growing their business value over time 2.A strong valuation discipline 3.A long term approach to equity investing The core of our investment management approach is based on the idea that over the long run, good businesses can produce good investment returns for their shareholders.We seek to identify and own undervalued businesses that have been growing their business value at attractive rates. Over time, we seek to benefit from our investment approach in two ways:1) as our companies move from undervalued toward our estimate of fair value, and 2) due to the growth in our companies’ underlying business value over time. The Fund will hold its 52nd annual meeting on March 31, 2015.Fund management will provide its outlook for the capital markets and the Fund for 2015 and beyond.We appreciate your continued investment in the Fund, and encourage all shareholders to attend this year’s annual meeting. Sincerely, Edson L. Bridges III, CFA President and Chief Executive Officer -3- Exhibit 1 BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JULY 1, 2, 2014 (Unaudited) Bought or Held After Securities Received Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Amazon.com, Inc. American Express Company Biogen Idec, Inc. Celgene Corp. Chicago Bridge & Iron Co. N.V. Continental Resources, Inc.(1) The Walt Disney Co. Ecolab, Inc. Express Scripts Holding Co. FedEx Corp. Las Vegas Sands Corp. McDonald’s Corp. Priceline Group, Inc. Received 10,000 Shares in a 2-for-1 Stock Split on September 10, 2014. -4- Exhibit 1 (Continued) BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JULY 1, 2, 2014 (Unaudited) Sold or Held After Securities Exchanged Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Apache Corporation — Apple, Inc. Capital One Financial Corporation Caterpillar, Inc. Cognizant Technology Solutions — Continental Resources, Inc. — eBay, Inc. Las Vegas Sands Corp. — Roper Industries, Inc. Union Pacific Corp. Valeant Pharmaceuticals International, Inc. — -5- Exhibit 2 BRIDGES INVESTMENT FUND, INC. SELECTED HISTORICAL FINANCIAL INFORMATION (Unaudited) – Year End Statistics – Valuation Net Shares Net Asset Dividend/ Capital Date Assets Outstanding Value/Share Share Gains/Share 07-01-63 $ $ $
